Citation Nr: 1620760	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-46 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1999.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In his December 2009 substantive appeal, the Veteran requested a Board hearing, to be held at the RO.  The record shows that a February 2014 hearing was rescheduled for July 2014.  However, the Veteran did not appear for the Board hearing.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed accordingly.

In September 2014, the Board remanded the appeals of the issues of entitlement to service connection for left and right shoulder disabilities and an acquired psychiatric disorder for further development.  After conducting the requested development, the Appeals Management Center granted service connection for major depressive disorder with anxious distress, moderate, and alcohol use disorder in sustained remission, assigning a 30 percent disability rating effective November 20, 2006.  The Veteran has not disagreed with the disability rating or the effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.  The remaining appeals have been returned to the Board for appellate review.

A number of issues have been raised by the record which have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to service connection for thrombocytopenia, sleep apnea, a lung disorder/asbestosis, and a heart disability, as well as whether new and material evidence has been submitted sufficient to reopen claims for service connection for hyperlipidemia and thrombosed hemorrhoids, status post hemorrhoidectomy were raised in October 2015 VA Form 21-526EZs; whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for bilateral myopia, astigmatism, and presbyopia and entitlement to an increased evaluation for left hip strain were raised in a January 2016 VA Form 21-526EZ; entitlement to increased evaluations for lumbar strain, chondromalacia patella of the left knee with degenerative joint disease, and status post right hip arthroscopy with labrum debridement and labrum repair with removal of loose bodies and femoral neck osteoplasty with scars were raised in a February 2016 VA Form 21-526EZ; and entitlement to a total disability rating based on individual unemployability (TDIU) was raised with the filing of a February 2016 application.  As none of the aforementioned issues have yet been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2014 remand directives, the Veteran was provided a VA examination and medical opinion regarding his shoulders in December 2014.  The VA examiner noted review of the Veteran's claims file and provided a diagnosis of degenerative arthritis of the bilateral shoulders, diagnosed in September 2014.  The examiner provided an opinion that the Veteran's shoulder disability was less likely than not incurred in or caused by his military service, reasoning that the Veteran experienced a "couple of acute episodes of shoulder strain/pain" during service, but that "this was not an ongoing problem while the veteran was in active duty or after service."  The examiner noted that complaints of shoulder pain resumed when the Veteran was in a motor vehicle accident in October 2007, and that the Veteran had complained of bilateral shoulder pain with minimal improvement since that time.  The examiner stated that these complaints occurred years after separation from service, and concluded that the Veteran's current chronic pain is due to the October 2007 motor vehicle accident.  The examiner further opined that it was not at least as likely as not that the Veteran's bilateral shoulder disability was aggravated beyond its natural progression by any of his service-connected disabilities, stating a rationale that the record demonstrates that the Veteran was in a motor vehicle accident and had been complaining of bilateral shoulder pain with minimal improvements since.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As an initial matter, the December 2014 VA examiner made no mention of an April 1999 incident, documented in the Veteran's service treatment records, where the Veteran was struck on the head by a 3 foot long piece of wood, with resulting sharp pain running down his neck and into his fingers.  In April 2015, the Veteran submitted a statement asserting that his shoulder and neck disabilities resulted from this April 1999 incident, when a mantle fell on his head.  Because there is no mention of this evidence, it is unclear whether it was considered by the examiner.  Additionally, although the VA examiner stated that the Veteran's shoulder complaints resumed with the October 2007 motor vehicle accident, this conclusion neglects to account for VA and private treatment records from December 2006, January 2007, February 2007, and June 2007 documenting the Veteran's complaints of shoulder pain prior to the accident.  Because the December 2014 VA examination report does not make clear that the examiner considered all relevant evidence of record in reaching the conclusion stated, such opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Additionally, inasmuch as the conclusion is based on a factual premise contradicted by evidence of record, that the Veteran's shoulder symptoms only resumed post-service following his motor vehicle accident, its probative value is further diminished.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Finally, the Board notes that fact that the Veteran was in a motor vehicle accident does not foreclose the possibility that his bilateral shoulder disabilities were aggravated by another of his service-connected disorders.  

Due to the deficiencies noted above, the proffered VA examination and medical opinion is found to be inadequate for adjudicatory purposes.  On remand, the AOJ should obtain a supplemental medical opinion which evinces consideration of the full evidence of record, and which fully lays out the rationale for any conclusions stated. 

Accordingly, the claims are REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion on this matter, preferably one with expertise in orthopedic disorders, to provide a supplemental VA medical opinion as to the etiology of the Veteran's current bilateral shoulder disability/disabilities.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide opinions on the following:

a.  Whether the Veteran's left and and/or right shoulder disability, to include degenerative joint disease, at least as likely as not (50 percent or greater probability) arose during or was caused by the Veteran's military service.

The reviewer's attention is directed to service treatment records documenting right shoulder abrasions in August 1985, pain under the left shoulder blade in October 1989, right sternoclavicular muscle strain in November 1997, worsened neck/shoulder pain with occasional right arm paresthesias with an assessment of right shoulder strain, with symptoms of nerve impingement at nexus/origin of median nerve in December 1997, improved right shoulder strain in January 1998, and an incident in April 1999 where a 3-foot long piece of wood fell on top of the Veteran's head, resulting in pain down his neck (later described by the Veteran in April 2015, to include shoulder pain).

b.  Whether it is at least as likely as not (50 percent or greater probability) that the left and/or right shoulder disability was caused or aggravated (permanently worsened beyond the normal progression of the disorder) by any of the Veteran's service-connected disorders, including but not limited to bilateral chondromalacia patella with degenerative joint disease and degenerative arthritis of the C3-C7 spine.

If it is determined that the Veteran's left and/or right shoulder disability has been aggravated by one or more of his service-connected disabilities, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of shoulder disability would exist if it underwent its own natural progression, and was not aggravated by the service connected disability or disabilities). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
2.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claims for entitlement to service connection for left and right shoulder disabilities.    If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







